      Case 1:18-cv-00078-DLH-CRH Document 51 Filed 05/26/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NORTH DAKOTA
                                   WESTERN DIVISION

WBI Energy Transmission, Inc.,           )       Civil No: 1:18-cv-00078-DLH-CRH
                                         )
                       Plaintiff,        )
                                         )
       vs.                               )
                                         )
An Easement and Right-of-Way             )
Across                                   )
                                         )
189.9 rods, more or less, located in     )
Township 149 North, Range 98 W           )
Section 11: W1/2SE1/4                    )
Section 14: NW1/4NE1/4                   )
                                         )
227.8 rods, more or less, located in     )
Township 149 North, Range 98 W           )
Section 11: N1/2SW1/4, W1/2SE1/4         )
                                         )
242.0 rods, more or less, located in     )
Township 149 North, Range 98 W           )
Section 2: SW1/4SE1/4                    )
Section 11: NE1/4                        )
                                         )
335.3 rods, more or less, located in     )
Township 150 North, Range 98 W           )
Section 35: W1/2E1/2                     )
                                         )
223.8 rods, more or less, located in     )
Township 149 North, Range 98 W           )
Section 28: S1/2N1/2                     )
                                         )
83.6 rods, more or less, located in      )
Township 149 North, Range 98 W           )
Section 14: NW1/4                        )
                                         )
McKenzie County, North Dakota,           )
                                         )
David L. Hoffmann; Denae M.              )
Hoffmann; Leonard W. Hoffmann and        )
Margaret A. Hoffmann, Trustees of the    )
Hoffmann Living Trust dated March 8,     )
2002; Rocky & Jonilla Farms, LLP;        )



                                             1
      Case 1:18-cv-00078-DLH-CRH Document 51 Filed 05/26/20 Page 2 of 2



Randall D. Stevenson; and all other        )
unknown owners of the above lands,         )
                                           )
                     Defendants.           )


                         ORDER SCHEDULING STATUS CONFERENCE


       The court shall hold a status conference with the parties by telephone on June 1, 2020, at

2:00 p.m. CDT. To participate in the conference call, the parties should dial (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 26th day of May, 2020.
                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court




                                               2
